Case: 1:19-cr-00567 Document #: 52 Filed: 07/30/19 Page 1 of 1 PagelD #:206

U.S. District Court for the Northern District Of Illinois
Attorney Appearance Form

Case Title: (/S V. Pelle Case Number: (9 CR. SGF-|

An ee Do is hort filed by the undersigned as attorney for:

fa I Vester Ke /
Attorney name Pober or print): Chis fp her bre ynat~

Firm:

 

Street address:
City/State/Zip:

Bar ID Number: VAS Telephone Number: Al 2 5/15 -fAa>

(See item 3 in instructions)

Email Address: ete rohan C cline mers. tor)

Are you acting as lead counsel in this case? [ | Yes [ANo
Are you acting as local counsel in this case? [ Yes [Ano
Are you a member of the court's trial bar? Ves [] No

If this case reaches trial, will you act as the trial attorney? [Wes [| No

If this is a criminal case, check your status. [oy Retained Counsel

[ | Appointed Counsel
If appointed counsel, are you

[] Federal Defender
[| CJA Panel Attorney

 

In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
| declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on HEY N9
Attorney signature:  S/ T-

(Use electronic signature if the appearance form is filed electronically.)

 

Revised 8/1/2015
